 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RAYMOND DONALD CLARK,                             No. 2:17-cv-2637 AC P
12                      Plaintiff,
13          v.                                         ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14   SCOTT KERNAN, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed March 5, 2019, plaintiff was ordered to submit an application to

19   proceed in forma pauperis within thirty days and warned that failure to do so would result in a

20   recommendation that this action be dismissed. ECF No. 5. After plaintiff failed to submit an

21   application or otherwise respond to the order, he was given an additional thirty days to comply

22   and warned that if he did not file a completed application, it would be recommended that this

23   action be dismissed without further warning. ECF No. 6. Plaintiff has once again failed to

24   submit an application to proceed in forma pauperis or otherwise respond to the order.

25          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

26   assign a United States District Judge to this action.

27          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice.

28          These findings and recommendations are submitted to the United States District Judge
                                                       1
 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 2   after being served with these findings and recommendations, plaintiff may file written objections
 3   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 4   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 5   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 6   (9th Cir. 1991).
 7   DATED: May 30, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
